DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in combination with amendments, see Remarks and Claims, filed 02/18/2022, with respect to the rejection(s) of claims 1-21 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20180153460A1 granted to Ternes et al. in view of US Pat Pub No. 20110251495 issued to Province et al (previously recited). 
Applicant’s arguments in combination with amendments, see Remarks and Claims, filed 02/18/2022, with respect to the rejection(s) of 112(a) and 112(b) have been fully considered and are persuasive. Rejections of claims 4-5 under 112(a) and 1-21 under 112(b) has been withdrawn.

Claim Objections
Claim1 is objected to because of the following informalities: “cause the score to be displayed in a graphical user interface, wherein the graphical user interface is configured to display” should be changed to “cause the score to be displayed in a graphical user interface, wherein the graphical user interface is further configured to display”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “cause the score to be displayed in a graphical user interface”, while also reciting the limitation “the graphical user interface is configured to display, in response to user input”. It is unclear and indefinite whether the system displays the score and in addition, the graphical user interface also display in response to user input selecting one or more biometrics, or, does the system intend to recite that the score is only displayed when the user selects the biometrics? 
Claim 11 recites the limitation "cause the score to be displayed in a graphical user interface", while also reciting the limitation "the graphical user interface is configured to display, in response to user input". It is unclear and indefinite whether the method causes the display to display the score and in addition, the graphical user interface display in response to user input selecting one or more biometrics, or, does the method intend to recite that the score is only displayed when the user selects the biometrics? 
Dependent claims 2-10 and 12-21 are rejected for depending on rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 9, 11-16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20180153460A1 granted to Ternes et al. (hereinafter “Ternes”)
Regarding claim 1, Ternes discloses an assessment system (abstract, para 0009 “systems and methods for monitoring a patient”), comprising: at least one implanted sensor device (para 0047 “The ambulatory system 110 may include an implantable medical device (IMD) 112,”, also para 0057) configured to continuously detect a first set of biometrics of a subject (para 0058, i.e., ECG, EGM which are monitored continuously at least for a period of time); a computing device, and a computer-readable storage medium comprising one or more programming instructions that, when executed, cause the computing device to (para 0052, “The external system 130 may include a dedicated hardware/software system such as a programmer”, also para 0056): receive the first set of biometrics from the at least one implanted sensor device over a period of time (para 0058 “a first sensor 202”, and para 0059 discussing that sensors can be part of IMD), receive a second set of biometrics associated with the subject from a second source of biometric data, wherein the second set of biometrics comprises a set of non-continuous biometrics (para 0058 “a second sensor 204”, certain signals are generally measured non-continuously, such as “a galvanic skin response (GSR) signal”) generate a first normalized scale corresponding to  the first set of biometrics and a second normalized scale corresponding to the second set of biometrics (para 0063 “one or more thresholds or to fit a computational model”; it is noted that the claim does not recite any limitations regarding how the scale is generated, therefore, any threshold/baseline or model which would allow such comparison would read over the claimed limitation as currently recited), generate a score indicative of a medical condition (para 0064 “the epilepsy indicator is a numerical risk score computed as weighted sum of individual scores”) of the subject by comparing  at least a portion of the first set of biometrics and the second set of biometrics to the corresponding normalized scale (para 0063 “The epilepsy detector 222 may compare the signal metrics of the physiological or functional signals to one or more thresholds or to fit a computational model to determine the presence or absence of the epileptic event”), and cause the score to be displayed in a graphical user interface (para 0069 user interface 240 may include an input device 241 and an output unit 242.”), wherein the graphical user interface is configured to display, in response to user input selecting one or more biometrics from the first set of biometrics or the second set of biometrics (para 0064 “The input device 241 may enable a user to provide parameters for sensing physiological”; it is noted that the claim only requires one biometric ), at least one of the selected biometric data or a trend of the selected biometric data (para 0010, 0069 “The output unit 242 may include a display for displaying the information… The information may be presented in a table, a chart, a diagram, or any other types of textual, tabular, or graphical presentation formats, for displaying to a system user”).

Regarding claim 2, Ternes renders the system of claim 1 obvious as recited hereinabove, wherein the at least one implanted sensor device comprises one or more continuous sensors comprising one or more of the following: an inertial measurement unit (para 0059 “detect posture or position”); an electrocardiogram sensor (para 0058 “physiological signal may include electrocardiograph (ECG)”); a photoplethysmogram (not disclosed, however, the claim only requires one of the sensors listed); a thermometer (para 0059 “temperature sensors”); or a microphone (para 0059 “microphone sensors”).  

Regarding claim 4, Ternes renders the system of claim 1 obvious as recited hereinabove,  wherein the at least one implanted sensor device continuously detects a heart rate, a blood pressure, a temperature, oxygen saturation, respiration, or activity of the subject (para 0058 “a heart rate signal, a heart rate variability signal… arterial blood pressure signal, a pulmonary artery pressure signal” which are understood to be measured continuously for at least a period of time, para 0058 also discusses measuring functional signals)

Regarding claim 5, Ternes renders the system of claim 4 obvious as recited hereinabove, wherein the activity is tracked by activity categories comprise one or more of the following: sleeping; non-training motion; resting; or training (para 0058 “Examples of the functional signals may include a posture, a gait, a balance indicator, a locomotion pattern, a physical activity intensity or duration”; which is understood to be resting/training data as claimed).

Regarding claim 6, Ternes renders the system of claim 5 obvious as recited hereinabove, wherein the computer-readable storage medium further comprises one or more programming instructions that, when executed, cause the computing device to determine human performance of the subject based on one or more of the following: training adaptation; exertion level; anaerobic threshold; metabolic lactate threshold; altitude acclimation; endurance level; or temperature (para 0059 discussing physiological or functional sensors which include respiration sensors, temperature sensors. This is understood to provide the basis for measuring temperature. The claim as recited does not disclose any limitations on determining human performance of the subject, and determining human performance based on “temperature”. Therefore, determining respiration and temperature of the user is understood ).  


Regarding claim 9, Ternes renders the system of claim 1 obvious as recited hereinabove, wherein the at least one implanted sensor device comprising one or more sensors to continuously detect a basic metabolic panel biometrics and cardiac function biometrics (para 0058 “a heart rate signal”; the cardiac function biometric has been introduced in the specification of the current application as “the cardiac function biometrics may include one or more sensors to sense blood pressure (BP) 302, heart rate (HR) 304, respiration rate (RR) 306, oxygen saturation (SpO2) 308, and/or body temperature 310”).

Regarding claim 11, Ternes discloses a method (abstract, para 0009 “systems and methods for monitoring a patient”), comprising: sensing, by at least one implanted sensor device (para 0047 “The ambulatory system 110 may include an implantable medical device (IMD) 112,”, also para 0057), a first set of biometrics of a subject (para 0058, i.e., ECG, EGM which are monitored continuously at least for a period of time); and by at least one processor (para 0053 “the external system 130 may include an external data processor configured to analyze the physiological or functional signals received by the IMD 112”): receiving the first set of biometrics from the at least one implanted sensor device over a period of time (para 0058 “a first sensor 202”, and para 0059 discussing that sensors can be part of IMD), receiving a second set of biometrics associated with the subject from a second source of biometric data, wherein the second set of biometrics comprises a set of non-continuous biometrics (para 0058 “a second sensor 204”, certain signals are generally measured non-continuously, such as “a galvanic skin response (GSR) signal”), generating a first normalized scale corresponding to the first set of biometrics and a second normalized scale corresponding to the second set of biometrics (para 0063 “one or more thresholds or to fit a computational model”; it is noted that the claim does not recite any limitations regarding how the scale is generated, therefore, any threshold/baseline or model which would allow such comparison would read over the claimed limitation as currently recited), generating a score indicative of a medical condition of the subject (para 0064 “the epilepsy indicator is a numerical risk score computed as weighted sum of individual scores”)  by comparing at least a portion of the first set of biometrics and the second set of biometrics to the corresponding normalized scale (para 0063 “The epilepsy detector 222 may compare the signal metrics of the physiological or functional signals to one or more thresholds or to fit a computational model to determine the presence or absence of the epileptic event”), and causing the score to be displayed in a graphical user interface (para 0069 user interface 240 may include an input device 241 and an output unit 242.”), wherein the graphical user interface is configured to display, in response to user input selecting one or more biometrics from the first set of biometrics or the second set of biometrics (para 0064 “The input device 241 may enable a user to provide parameters for sensing physiological”; it is noted that the claim only requires one biometric ), at least one of the selected biometric data or a trend of the selected biometric data (para 0010, 0069 “The output unit 242 may include a display for displaying the information… The information may be presented in a table, a chart, a diagram, or any other types of textual, tabular, or graphical presentation formats, for displaying to a system user”).

Regarding claim 12, Ternes renders the method of claim 11 obvious as recited hereinabove, wherein the at least one implanted sensor device comprises one or more continuous sensors comprising one or more of the following: an inertial measurement unit (para 0059 “detect posture or position”); an electrocardiogram sensor (para 0058 “physiological signal may include electrocardiograph (ECG)”); a photoplethysmogram (not disclosed, however, the claim only requires one of the sensors listed); a thermometer (para 0059 “temperature sensors”); or a microphone (para 0059 “microphone sensors”).  

Regarding claim 14, Ternes renders the method of claim 11 obvious as recited hereinabove, wherein the sensing comprises continuously detecting: a heart rate; a blood pressure; a temperature; an oxygen saturation; a respiration; and activity of the subject (para 0058 “a heart rate signal, a heart rate variability signal… arterial blood pressure signal, a pulmonary artery pressure signal” which are understood to be measured continuously for at least a period of time, para 0058 also discusses measuring functional signals).

Regarding claim 15, Ternes renders the method of claim 14 obvious as recited hereinabove, further comprising: tracking the activity by activity categories comprise one or more of the following: sleeping; non-training motion; resting; or training (para 0058 “Examples of the functional signals may include a posture, a gait, a balance indicator, a locomotion pattern, a physical activity intensity or duration”; which is understood to be resting/training data as claimed).

Regarding claim 16, Ternes renders the method of claim 15 obvious as recited hereinabove, wherein the generating of the score comprises generating a metric score for one or more of the following: training adaptation; exertion level; anaerobic threshold; metabolic lactate threshold; altitude acclimation; endurance level; or temperature (para 0059 discussing physiological or functional sensors which include respiration sensors, temperature sensors. This is understood to provide the basis for measuring temperature. The claim as recited does not disclose any limitations on determining human performance of the subject, and determining human performance based on “temperature”. Therefore, determining respiration and temperature of the user is understood ).    


Regarding claim 18, Ternes renders the method of claim 11 obvious as recited hereinabove, wherein the sensing comprises continuously sensing a basic metabolic panel biometrics and cardiac function biometrics  (para 0058 “a heart rate signal”; the cardiac function biometric has been introduced in the specification of the current application as “the cardiac function biometrics may include one or more sensors to sense blood pressure (BP) 302, heart rate (HR) 304, respiration rate (RR) 306, oxygen saturation (SpO2) 308, and/or body temperature 310”).

Regarding claim 19, Ternes renders the method of claim 11 obvious as recited hereinabove, wherein the first set of biometrics and the second set of biometrics are medical-grade biometrics (para 0058).  
Regarding claim 21, Ternes renders the method of claim 19 obvious as recited hereinabove, further comprising: receiving alert level instructions for a medical professional associated with the score (para 0052 “IMD 112, such as one or more physiological or functional signals. The external system 130 may include a display for displaying the physiological or functional signals and the detection of epilepsy, or alerts, alarms, emergency calls, or other forms of warnings to signal the presence or types of epileptic event.); and determining that the score meets the alert level instructions; and automatically communicating to the medical professional an alert associated with the alert level instructions, in response to determining that the score meets the alert level instructions (para 0052).  

Claims 3, 7-8, 10, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20180153460A1 granted to Ternes et al. (hereinafter “Ternes”) as applied to claims 1-2, 4-6, 9, 11-16, 18-19 and 21  above, and further in view of US Pat Pub No. 20110251495 issued to Province et al (hereinafter “Province”).
Regarding claim 3, Ternes renders the system of claim 1 obvious as recited hereinabove,, but fails to disclose wherein the second set of biometrics comprises one or more of the following: a lipid panel biometrics; a basic metabolic panel biometrics; a comprehensive metabolic panel biometrics; or infection biometrics.
Province teaches a similar implanted sensor capable of communicating collected information to the patient and or their health provider. Province teaches that it is known to provide sensors to sense data that are helpful to perceive and monitor various changes in body parameters (para 0016). The sensor comprises one or more of: a lipid panel biometrics; a basic metabolic panel biometrics; a comprehensive metabolic panel biometrics; or infection biometrics (para 0090 discussing determining the metabolic rate).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Ternes to provide the sensors of Province to provide the predictable result of capturing data that are helpful to perceive and monitor various changes in body parameters.

Regarding claim 7, Ternes renders the system of claim 5 obvious as recited hereinabove, but fails to disclose wherein the computer-readable storage medium further comprises one or more programming instructions that, when executed, cause the computing device to determine human performance of the subject based on one or more of the following: heart rate recovery; or heart rate reserve. Provides teaches wherein the computer-readable storage medium further comprises one or more programming instructions that, when executed, cause the computing device to determine human performance of the subject based on one or more of the following: heart rate recovery; or heart rate reserve (para 0016, 0087-0088). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ternes to provide the sensors of Province to provide the predictable result of capturing data that are helpful to perceive and monitor various changes in body parameters.

Regarding claim 8, Ternes renders the system of claim 5 obvious as recited hereinabove, but fails to disclose wherein the computer-readable storage medium further comprises one or more programming instructions that, when executed, cause the computing device to determine one or more of the following: functional overreaching; nonfunctional overreaching; or early signs of an overtraining syndrome.  Provides teaches wherein the computer-readable storage medium further comprises one or more programming instructions that, when executed, cause the computing device to determine one or more of the following: functional overreaching; nonfunctional overreaching; or early signs of an overtraining syndrome (para 0015 determining compliance with an exercise prescription, paras 0087-0088).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ternes to provide the sensors of Province to provide the predictable result of capturing data that are helpful to perceive and monitor various changes in body parameters.

Regarding claim 10, Ternes renders the system of claim 1 obvious as recited hereinabove, wherein the first set of biometrics and the second set of biometrics are medical-grade biometrics, wherein the computing device configured to interface with a wearable activity tracker (para 0051 “the systems, devices, and methods discussed herein may also be used implemented in, and executed by, a subcutaneous medical devices, wearable medical devices (e.g., watch-like devices, patch-based devices, or other accessories), or other ambulatory medical devices”) and receive non-medical grade sensor biometric data (para 0059 “functional signals”); and the score is determined in part based on the wearable activity tracker (para 0064), but fails to disclose wherein the non-medical grade sensor biometric data comprises daily steps.  Province teaches measuring daily steps of the user (para 0088). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ternes to provide the sensors of Province to provide the predictable result of capturing data that are helpful to perceive and monitor various changes in body parameters.
Regarding claim 13, Ternes renders the system of claim 11 obvious as recited hereinabove, but fails to disclose wherein the second set of biometrics comprises one or more of the following: a lipid panel biometrics; a basic metabolic panel biometrics; a comprehensive metabolic panel biometrics; or infection biometrics .  
Province teaches a similar implanted sensor capable of communicating collected information to the patient and or their health provider. Province teaches that it is known to provide sensors to sense data that are helpful to perceive and monitor various changes in body parameters (para 0016). The sensor comprises one or more of: a lipid panel biometrics; a basic metabolic panel biometrics; a comprehensive metabolic panel biometrics; or infection biometrics (para 0090 discussing determining the metabolic rate).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Ternes to provide the sensors of Province to provide the predictable result of capturing data that are helpful to perceive and monitor various changes in body parameters.

Regarding claim 17, Ternes renders the method of claim 16 obvious as recited hereinabove, but fails to disclose further comprising: determining, based on the metric score,  

Regarding claim 20, Ternes renders the method of claim 19 obvious as recited hereinabove, further comprising: interfacing with a wearable activity tracker (para 0051 “the systems, devices, and methods discussed herein may also be used implemented in, and executed by, a subcutaneous medical devices, wearable medical devices (e.g., watch-like devices, patch-based devices, or other accessories), or other ambulatory medical devices”); and receiving non-medical grade sensor biometric data  (para 0059 “functional signals”) wherein the score is determined in part based on thwearable activity tracker (para 0064), but fails to disclose wherein the non-medical grade sensor biometric data comprises daily steps.  Province teaches measuring daily steps of the user (para 0088). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ternes to provide the sensors of Province to provide the predictable result of capturing data that are helpful to perceive and monitor various changes in body parameters.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792